In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-490 CV

____________________


IN RE MICHAEL PAUL BRYAN




Original Proceeding



MEMORANDUM OPINION 
 Michael Paul Bryan filed an original petition for writ of prohibition to stay the trial
on a criminal indictment during the pendency of his appeal from the denial of his application
for a pre-trial writ of habeas corpus.  After Bryan filed his petition for writ of prohibition, the
trial court voluntarily continued the trial of the case until the decision issues in Bryan's
appeal.  The relator did not file an objection to the State's suggestion of mootness.  The
petition for writ of prohibition is denied as moot.
	WRIT DENIED.  
									PER CURIAM
Opinion Delivered November 30, 2006
Before Gaultney, Kreger, and Horton, JJ.